DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed July 17, 2020.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 9 and 15) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 07/29/2021 has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claims 17-20 are objected because of the following reasons:
Claims 17-20 (storage system claim) are depend on claim 15 (which is a dependent claim and depend on claim 9). Examiner will read the claims 17-20 are depend on claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8 recited the limitation of “so that”. The term “so that” is merely an intended use, which does not distinguish the claim limitation from the prior art.
 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-8, non-transitory, computer-readable media of claims 9-15, storage system of claims 16-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include processor and memory.
2.	The limitations are recited in claims 1, 9, and 16 are request to delete directory, adding the directory to a first set, adding subdirectories to the first set as a new directory, adding directory of the first set to a second set etc. That is, other than reciting memory, storage system, processor, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus the limitations are directed to abstract mental process and can be performed by human with organize matters. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites non-transitory computer-readable media, memory, storage system, processor steps. The non-transitory computer-readable media, memory, storage system, processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 9 and 16 recited additional limitations, such that deleting in a distributed manner across the storage system, content of the directories in the second set. These limitations are a context which encompasses collection, store in disburse place, and recognition of data. Using generic computing components (e.g. non-transitory computer-readable media, memory, storage system, processor) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-8, 10-15 and 17-20 recite an additional limitation (e.g. time span, move the directory, batch list, scheduling writes, garbage collection, NVRAM (non-volatile random-access memory etc.) which is also directed to collecting and manipulating of data, these are also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent 10,678,452 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 10,678,452 B2 contain(s) every element of claims 1-20 of the instant application 16/863464 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US Patent 10,678,452 B2 (i.e. claims 1-20). Claims of the instant application 16/863464, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Publication US 2018/0075056 A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Publication US 2018/0075056 A1 contain(s) every element of claims 1-20 of the instant application 16/863464 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 2018/0075056 A1 (i.e. claims 1-20). Claims of the instant application 16/863464, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


14.	Claims 1, 2-5, 9-14, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vaghani et al., (US 8700585 A1), hereinafter Vaghani.
As for claim 1, Vaghani teaches a method, comprising: receiving a request to delete a directory and contents of the directory (see column 4, lines 28-32); 
adding the directory to a first set, listed in a memory in a storage system; adding identified subdirectories to the first set as a new directory; adding each directory of the first set to a second set listed in the memory (see column 5, lines 10-49); 
deleting in a distributed manner across the storage system, contents of directories listed in the second set (see column 5, lines 10-49, fig. 1, 2A, 3).
		As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a tangible, non-transitory, computer-readable media claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
		As for claim 16, 
		The limitations therein have substantially the same scope as claim 1 because claim 16 is a storage system claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
		As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
 further comprising: delaying for a time span, wherein the adding, the identifying, and the deleting occur upon expiration of the time span, and wherein the contents of the directory are retrievable during the time span (see column 4, lines 4-27).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the receiving the request comprises: generating a request to move the directory under a named directory that conceals the directory and contents to a client (see column 9, lines 29-49).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
 further comprising: communicating a plurality of batch lists to a plurality of processors in the storage system, each of the plurality of batch lists listing a subset of the directory, wherein the deleting the directory is in accordance with the plurality of batch lists (see column 3, lines 43-64).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
further comprising: scheduling a plurality of writes to the storage system, in accordance with determining an amount of memory space made available by the request to delete the directory and in parallel with the deleting (see column 4, lines 40-52).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
wherein the listing for deletion, and the deleting, are performed by a plurality of authorities in the storage system, with each inode, range of data, and sub-directory owned by an authority (see column 3, lines 25-42).
Claims 10-13, 17 and 19 correspond in scope to claims 2-5 and are similarly rejected.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 6-8, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaghani (US 8700585 A1)  in view of Hayes et al. (U.S. 9,003,144 B1), hereinafter Hayes.
As to claim 6, Vaghani teaches the claimed invention including the limitations of wherein: the deleting in a distributed manner across the storage system, the contents of the directories further comprises deleting data and records of the files listed in the second set and wherein the deleting is performed (see Vaghani, column 4, lines 28-32).
Vaghani teaches the claimed invention but does not explicitly teach the limitations of  deleting is performed without concern for order. In the same field of endeavor, Hayes teaches the limitations of deleting is performed without concern for order (see Hayes, column 6, lines 1-16).
Vaghani and Hayes both references teach features that are directed to data storage system, deleting/removing files/directory from a tree or hierarchy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hayes’s teaching to Vaghani's system to distribute the user data and metadata associated with the user data throughout the plurality of storage nodes. Thus, the plurality of storage nodes maintain the ability to read the user data, using erasure coding, despite a loss of two of the plurality of storage nodes. The plurality of storage nodes are responsive to achieving a level of redundancy for the redundant copies of the metadata, power distribution and communication bus (column 1, lines 26-40).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Vaghani and Hayes teaches:
		wherein the deleting comprises: coordinating the deleting of the directory with garbage collection in each of a plurality of solid-state storage units of the storage system (see Vaghani, column 5, lines 10-49; Also see Hayes, column 12, lines 9-23).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Vaghani and Hayes teaches:
further comprising: writing directory names of the directories listed in the second set and all files of the directories listed in the second set to a trash list in NVRAM (nonvolatile random-access memory) of the storage system; and flushing the trash list from the NVRAM to solid-state storage memory in the storage system, responsive to detecting a power loss in the storage system so that the trash list is recoverable from the solid-state storage memory, to continue the deleting upon restart after the power loss (see Vaghani, column 9, line 56 to column 10, line 6; Also see Hayes, column 5, lines 50-65).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Vaghani and Hayes teaches:
wherein the receiving the request comprises: generating a request to move the directory under a named directory that conceals the directory and contents to a client, and wherein the deleting is performed without concern for order (see Vaghani, column 3, lines 43-64, column 5, lines 10-49; Also see Hayes, column 12, lines 9-23).
Claim 15 correspond in scope to claims 6-7 and are similarly rejected.
Claim 20 correspond in scope to claim 7 and is similarly rejected.

 
Prior Arts
17.	US 2013/0191683 A1 teaches continuing to mark the recovered channel to guard against stale data, for removing any stale data after the recovery operation is complete, and for removing the mark on the recovered channel, the removing based on the removing any stale data being complete ([0009]).
US 2012/0054556 A1 teaches dispersed storage distributed located to improve data storage integrity and security. Read and write command and transmit data storage data storage processing ([0066[).
EP2164006A2 teaches plurality of storage nodes in a node network to generate redundant chains of data containers in the nodes, transferring, removing, splitting storage nodes from one storage nodes to another ([0010]).
US 8244999, US 8498967, US 8086911, US 20120011398, US 8145838, US 8661218, US 20120011398, US 20120066449, US 20140059270, US 20020144059, US 20140047269, US 20120131253, US 20090190401, US 200600023503, US 20100162076, US 20070268905, US 20120311557, US 20130339818 these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.

Conclusion

18.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
19.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
20.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154          
1/28/22